Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered, and are persuasive when viewed in light of the presently entered claim amendments. However, after further search and consideration, a new grounds of rejection has been made in view of Wu (US-20170109446-A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, 8, 9, 11 – 13, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaskin (US-20100009332-A1) in view of Wu (US-20170109446-A1).	Regarding claim 1, Yaskin shows a method for creating a life map, the method comprising:	accounts for one or more students, wherein the accounts are stored in a server ([31,40,42] discussing building a “success network” for students);	receiving information associated with each of the one or more students ([28,32,35]) utilizing computing or communications devices in communication with the server ([26,30,32]); and	generating a life map for the one or more students in response to receiving the information ([29,32,34]), the life map comprising a plurality of data fields tracking risk behaviors ([35,56,65]), influencers ([26,40]), and goals ([43]);	performing, based on the received information, an analysis for the generated life map, wherein the analysis identifies at least one data field requiring supplemental information in the generated life map ([43,91,102], disclosing where a student’s life map is analyzed for missing data related to attendance); and 	performing, in response to the analysis, at least one of a test, an assessment, or an observation to obtain the supplemental information required by the at least one data field ([54,91,102] showing where in response to detecting missing attendance information, a teacher is prompted to begin tracking said attendance, which is implicitly performed by “one of a test, an assessment, or an observation”).	Yaskin does not show: receiving input for establishing accounts,
utilization of personality and character traits,	and generating a recommendation or a pairing of at least one program, organization, service, or mentor for a corresponding participant according to an analysis of the personality and character traits of the corresponding participant, 	wherein the personality and character trains comprise personality indicators, character traits, and strength factors of the corresponding participant.	Wu shows receiving input for establishing accounts ([67,175]),
 utilization of personality ([102]) and character traits ([30] and Fig. 5 step 504),	and generating a recommendation or a pairing (Fig. 5 step 506) of at least one program, organization, service, or mentor for a corresponding participant according to an analysis of the personality and character traits of the corresponding participant ([30-31]), 	wherein the personality and character trains comprise personality indicators ([102]), character traits ([91]), and strength factors ([31]) of the corresponding participant.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the student advising services of Yaskin with the account creation of Wu in order to ensure the presence of a reliable method for enabling new users to access Yaskin’s advice services network.	It would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the student advising services of Yaskin with Wu’s personality and character awareness in order to make more accurate recommendations for pairing mentors and mentees.
Regarding claim 2, Yaskin in view of Wu further show assigning the corresponding student to least one of the program, the organization, (Yaskin, [35] showing “instructor of the class and the department head”), the services (Yaskin, [42] showing “services”), or the  mentor (Yaskin, [35] showing a “counselor” and [41] showing an “instructor” and an “advisor”) in response to selections from an administrator (Yaskin, [41] showing population of data by an “academic institution”).
	Regarding claim 4, Yaskin in view of Wu further show updating the life map  in response to receiving the supplemental information for at least one data field (Yaskin, [40-43] showing implementing and updating a “success network” containing advice and appointments, and [35,54,91,102] showing requesting and receiving supplemental information in response to missing attendance data).
	Regarding claim 5, Yaskin in view of Wu further show performing risk analysis for the one or more students (Yaskin, [25,35]).
	Regarding claim 6, Yaskin in view of Wu further show sending out one or more alerts in response to the information exceeding a threshold for the one or more students (Yaskin, [35] showing game and attendance thresholds resulting in “alert messages’).	Regarding claim 8, Yaskin in view of Wu further show where the server is accessed (Yaskin, Figs. 1 and 2, and [31]) through a cloud network (Wu, [35-36]) wherein a web browser or application executed by the computing or communications devices is utilized to receive and input the information (Yaskin, Figs. 1 and 3 and [25] showing a “user’s PC” running a “web browser”).
Regarding claim 9, Yaskin in view of Wu further show data mining the information (Yaskin, [25] showing “mining data”) to determine updated recommendations (Yaskin, [64]) for a plurality of influencers to interact with (Yaskin, [25] showing “instructors, counselors, tutors, advisors” and [64] discussing scheduling a meeting between a student and a tutor or teacher in response to updated data showing poor grades) of the one or more students 
	Regarding claim 11, Yaskin in view of Wu further show wherein the information includes at least activities data (Yaskin, [40] “courses currently being taken”), risks data (Yaskin, [43], “concerns”), benefits data (Yaskin, [50] showing endorsements about experience), influencers data (Yaskin, [40-41] showing a network of member and providers involved with students and “personal relationships”), and goals data associated with the one or more students (Yaskin, [43] showing “hopes” and [44] showing “goals”).
	Regarding claim 12, Yaskin shows a system for creating a life map of individuals, the system comprising: 	computing and communications devices in communication with a server through one or more networks (Figs. 5 and 8);	accounts for one or more individuals, wherein the accounts are stored in a server ([28,32,54]), receive information associated with each of the individuals ([28,32,54]) utilizing the computing or communications devices in communication with the server ([26,30,32]), generate a life map for the one or more individuals in response to receiving the information ([28,34]), the life map comprising a plurality of data fields tracking risk behaviors ([35,56,65]), influencers ([26,40]), and goals ([43]), perform, based on the received information, an analysis for the generated life map, wherein the analysis identifies at least one data field requiring 
Yaskin does not show: receiving input for establishing accounts,
 utilization of personality and character traits,	and generating a recommendation or a pairing of at least one program, organization, service, or mentor for a corresponding participant according to an analysis of the personality and character traits of the corresponding participant, 	wherein the personality and character trains comprise personality indicators, character traits, and strength factors of the corresponding participant.	Wu shows receiving input for establishing accounts ([67,175]),
 utilization of personality ([102]) and character traits ([30] and Fig. 5 step 504),	and generating a recommendation or a pairing (Fig. 5 step 506) of at least one program, organization, service, or mentor for a corresponding participant according to an analysis of the personality and character traits of the corresponding participant ([30-31]), 	wherein the personality and character trains comprise personality indicators ([102]), character traits ([91]), and strength factors ([31]) of the corresponding participant.
	Regarding claim 13, Yaskin in view of Wu show wherein the information includes at least activities data (Yaskin, [40] “courses currently being taken”), risks data (Yaskin, [43], “concerns”), benefits data (Yaskin, [50] showing endorsements about experience), influencers data (Yaskin, [40-41] showing a network of member and providers involved with students and “personal relationships”), and goals data associated with the one or more individuals (Yaskin, [43] showing “hopes” and [44] showing “goals”).
	Regarding claim 16, Yaskin in view of Wu further show wherein the server is further configured to assign each of the one or more individuals to one or more mentors (Yaskin, [35] showing a “counselor” and [41] showing an “instructor” and an “advisor”) in response to selections from an administrator (Yaskin, [41] showing population of data by an “academic institution”), perform a risk analysis for the one or more individuals (Yaskin [25,35]), and update the life map (Yaskin, [40-43] showing implementing and updating a “success network” containing advice and appointments) in response to receiving the supplemental information for the one or more individuals (Yaskin, [54,91,102]).
	Regarding claim 17, Yaskin in view of Wu further show wherein the server further data mines the information (Yaskin, [25] showing “mining data”) to determine best practices (Yaskin, [36] discussing “benchmarking”) to determine updating recommendations for a plurality of influencers (Yaskin, [25] showing “instructors, counselors, tutors, advisors”) to interact with the one or more students ([64]).
Regarding claim 18, Yaskin shows a controller comprising:	a processor for executing a set of instructions (implicit in the computers of Figs. 1 and 5); and 	a memory for storing the set of instructions (implicit in the computers of Fig. 1 and 5), wherein the set of instructions are executed by the processor to:	accounts for one or more individuals, wherein the accounts are stored in a server ([31,40-42]),	receive information associated with each of the individuals ([28,32,54]) utilizing the computing or communications devices in communication with the server ([26,30,32]), and 	generate a life map for the one or more individuals in response to receiving the information ([25,34]), the life map comprising a plurality of data fields tracking risk behaviors ([35,56,65]), influencers ([26,40]), and goals ([43]);	perform, based on the received information, an analysis for the generated life map, wherein the analysis identifies at least one data field requiring supplemental information in the generated life map ([43,91,102], disclosing where a student’s life map is analyzed for missing data related to attendance); and 	perform, in response to the analysis, at least one of a test, an assessment, or an 
 utilization of personality and character traits,	and generating a recommendation or a pairing of at least one program, organization, service, or mentor for a corresponding participant according to an analysis of the personality and character traits of the corresponding participant, 	wherein the personality and character trains comprise personality indicators, character traits, and strength factors of the corresponding participant.	Wu shows receiving input for establishing accounts ([67,175]),
 utilization of personality ([102]) and character traits ([30] and Fig. 5 step 504),	and generating a recommendation or a pairing (Fig. 5 step 506) of at least one program, organization, service, or mentor for a corresponding participant according to an analysis of the personality and character traits of the corresponding participant ([30-31]), 	wherein the personality and character trains comprise personality indicators ([102]), character traits ([91]), and strength factors ([31]) of the corresponding participant.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the student advising services of Yaskin with the account creation of Wu in order to ensure the presence of a reliable method for enabling new users to access Yaskin’s advice services network.
	Regarding claim 20, Yaskin in view of Wu further show wherein the set of instructions are further executed to: 	assign each of the individuals to one or more mentors (Yaskin, [35] showing a “counselor” and [41] showing an “instructor” and an “advisor”) in response to selections from an administrator (Yaskin, [41] showing population of data by an “academic institution”), 	perform a risk analysis for the one or more individuals (Yaskin [25,35]), and 	update the life map ((Yaskin, [40-43] showing implementing and updating a “success network” containing advice and appointments)  in response to the supplemental information  (Yaskin, [54,91,102]).

	Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yaskin in view of Wu as applied to claims 1 and 12 above, further in view of Torrenegra (US-20190325532-A1).	Regarding claim 7, Yaskin in view of Wu show claim 1.	Yaskin in view of Wu do not show wherein the information is saved and updated utilizing a blockchain ledger.	Torrenegra where information is saved and updated information utilizing a blockchain ledger (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Yaskin in view of Wu with the blockchain use of Torrenegra in order to utilize a well-known, reliable and secure method of storing data.
	Regarding claim 14, Yaskin in view of Wu show claim 12.	Yaskin in view of Wu do not show wherein the information is saved and updated utilizing a blockchain ledger.	Torrenegra shows where information saved and updated information utilizing a blockchain ledger (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Yaskin in view of Wu with the blockchain use of Torrenegra in order to utilize a well-known, reliable and secure method of storing data.
	Regarding claim 19, Yaskin in view of Wu show wherein the controller is accessible by a plurality of mobile devices (Wu, [35], a plurality of computing devices (Yaskin, Fig. 1 items 102, 104) and a web interface (Yaskin, Fig. 3 items 300,302), and wherein the accounts and information are stored, managed, and communicated (Wu, [67,175]).	Yaskin in view of Wu do not show wherein the information is managed and communicated from a blockchain ledger.	Torrenegra shows wherein the information is managed and communicated from a blockchain ledger (Fig. 3).	It would have been obvious to one of ordinary skill in the art before the effective filing .

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yaskin in view of Wu as applied to claims 1 and 12 above, further in view of Hennie (US-20190287662-A1).
	Regarding claim 10, Yaskin in view of Wu shows information about the one or more
students (Yaskin, [53-54]).	Yaskin in view of Wu do not show receiving identifying information and sharing the information without identifying information with one or more organizations.	Hennie shows receiving identifying information and sharing the information without identifying information with one or more organizations ([7]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user interaction and data collection service of Yaskin in view of Wu with the monetization techniques of Hennie in order to further increase revenue while protecting user privacy.
	Regarding claim 15, Yaskin in view of Wu show claim 12.	Yaskin in view of Wu do not show removing identifying information from the information about the one or more individuals; and sharing the information without identifying information with one or more organizations for mutual benefit.	Hennie shows removing identifying information from the information about the one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user interaction and data collection service of Yaskin in view of Wu with the monetization techniques of Hennie in order to further increase revenue while protecting user privacy.

	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yaskin in view of Wu as applied to claim 1 above, further in view of Dill (US-20180075381-A1).	Regarding claim 21, Yaskin in view of Wu show claim 1.	Yaskin in view of Wu do not show predicting a risk for the corresponding participant imposed by at least one influencer from among the influencers of the corresponding student by analyzing influencer information corresponding to the at least one influencer, the influencer information comprising at least relationship information, background information, and personality profile information of the at least one influencer.	Dill shows predicting a risk for the corresponding participant imposed by at least one influencer from among the influencers of the corresponding student by analyzing influencer information corresponding to the at least one influencer ([31,57], where a mentors background data is combined with background data of a prospective mentee to generate a risk score for the mentee/mentor pair; poor matches can result in negative scores (i.e., a negative anticipated impact on the prospective mentee), the influencer information comprising at least relationship information ([56] discussing “family status”), background information ([31] discussing “personal .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442